815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick MALDEIS, a Single Person, Plaintiff-Appellee,v.C.J. WARREN OIL COMPANY, an Illinois Corporation, C.J.Warren, Defendants- Appellants.
No. 87-3150.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellant is appealing from an order entered by the magistrate in this securities case.  The magistrate's order and the notice of appeal clearly indicate that the matter was referred to the magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(A).  That statute provides that the district judge may refer certain pre-trial matters to the magistrate for disposition.  There is no provision in that statute for an appeal to this Court.


2
Because there is no indication that the parties consented to having the case tried to the magistrate pursuant to 28 U.S.C. Sec. 636(c)(1), this appeal is dismissed.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984);  Rule 9(b)(1), Rules of the Sixth Circuit.


3
Upon a review of the record, it is clear that this appeal is frivolous and wholly without merit.  Therefore, it is ORDERED that appellants pay double costs.  Rule 38, Federal Rules of Appellate Procedure.